internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-114382-99 cc dom it a b5 taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend taxpayer date a month b year c year d date e date f date g month h j k l m n o p s t u v w x y z tam-114382-99 state issues what is the proper time under sec_461 of the internal_revenue_code and the regulations thereunder for taxpayer to accrue a liability for repairs made pursuant to a warranty if it is determined that taxpayer’s present treatment of its warranty liability is improper would a change in the treatment of taxpayer’s warranty liability constitute a change in method_of_accounting under sec_1_446-1 of the income_tax regulations conclusions taxpayer should accrue a liability for repairs under a warranty when the repair services are provided at the time the repair services are provided the fact of the liability has been established the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability a change in the present treatment of taxpayer’s warranty liability to the method of accruing the liability when the repair services are provided constitutes a change in method_of_accounting under sec_1_446-1 facts taxpayer was incorporated on date a and is a wholly owned subsidiary of corporation j in taxpayer is the sales marketing administrative and service headquarters j taxpayer purchases and sells tam-114382-99 and other products are obtained from and taxpayer conveys all p brand products to l which in turn acts as a distributor and sells to a network of independently owned and operated l provides a product warranty to its and to the ultimate consumer with respect to p that are sold specifically l warrants that each new will be free of defects in materials or workmanship during the warranty period the warranty further provides that any p in will make any repairs and adjustments using new or remanufactured parts to correct defects covered by this warranty this warranty is made and the obligation to abide by the warranty arises at the time of the sale from l to the and extends to the consumer purchaser the p network furnishes warranty services and necessary parts to consumers on behalf of l l pays for repairs made pursuant to the warranty l is reimbursed by taxpayer for its warranty claims which are based on warranty claims from however taxpayer generally is responsible for all are required to submit claims for reimbursement to l prior to receiving a reimbursement payment l in turn submits a claim for reimbursement to taxpayer taxpayer pays of the claims made by l the p and the p describe the general responsibilities of a with regard to defects and set out the warranty claim documentation requirements states that for a performance of warranty repairs l will pay the for parts and accessories or will provide the with parts and accessories required in connection with the repairs and will pay for labor in the warranty includes a a a and a the warranty specifically describes what is covered and what is not covered under each type of warranty taxpayer represents that the defects in material and workmanship that are repaired under the warranty exist at the time of the sale of the from l to the the revenue_agent questions as a matter of fact whether all defects that are detected and repaired during the warranty period existed at the time the was sold to the the validity of taxpayer’s representation on this point however does not control our conclusion in this technical_advice_memorandum thus it is unnecessary to probe the accuracy of taxpayer’s representation tam-114382-99 accordance with the provisions set forth in the sections x and y of the provide general guidelines for determining whether a repair is covered by warranty and a list of items not covered by warranty section z provides that l reserves the right to deny all or any part of a claim on the basis of inaccurate or misrepresented information improper repair procedures or failure to comply with warranty preparation submission or documentation requirements the provides guidance to in using the warranty processing system for filing claims manually the advises to verify whether or not are covered by warranty before beginning the repair order the repair order is the key source document for preparing warranty claims the repair order requires the following information repair order date identification_number owner’s signature delivery or in-service date customer’s name address and phone number description of repairs includes the condition of the problem the cause of the problem and the repair s made to correct the problem trouble code labor operation number labor hours technician identification parts information and sublet repairs sublet fluids the must then prepare a claim on the l based on the information compiled on the repair orders the provides that claims should be submitted to l within seven days after the repair is completed and that claims will be processed by l up to days after the repair was completed to keep apprised of the status of their warranty claims l mails a status report to twice each month which contains information on accepted pending and rejected warranty claims accepted claims are claims that are accepted for payment pending claims are claims that require minor correction and resubmission before payment is possible these claims only require submission entry of the corrected portion rejected claims are claims that require complete resubmission or entry due to major claim errors taxpayer represents that in general l makes every effort to satisfy all valid warranty claims taxpayer does not track the specific numeric rejection rate for claims that ultimately are rejected taxpayer represents however that the number of claims received from the and ultimately rejected by l and consequently not paid_by l is de_minimis for book purposes taxpayer projects and records an estimated warranty liability at the time the is sold by l to the for tax purposes taxpayer aggregates the warranty payments made during the taxable_year adds the payments there is a separate manual for that use a computerized warranty processing system tam-114382-99 made during the first ½ months of the following year and subtracts the payments made during the current_year that were included in the prior year’s warranty liability law and analysis issue sec_461 provides that the amount of any deduction or credit allowed under subtitle a shall be taken for the taxable_year which is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_1_461-1 of the income_tax regulations provides that under an accrual_method of accounting a liability is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy together the all_events_test and economic_performance has occurred with respect to the liability sec_461 provides that in determining whether an amount has been incurred with respect to any item during any taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item occurs sec_461 provides that if the liability of the taxpayer arises out of the providing of services or property to the taxpayer by another person economic_performance occurs as such person provides such services or property see also sec_1_461-4 sec_1_461-4 provides that services or property provided to a taxpayer includes services or property provided to another person at the direction of the taxpayer sec_461 the recurring_item_exception provides that notwithstanding the general_rule of sec_461 an item shall be treated as incurred during any taxable_year if - i a reasonable period after the close of such taxable_year or ii ½ months after the close of such taxable_year i the all_events_test with respect to such item is met during such taxable_year ii economic_performance with respect to such item occurs within the shorter of - iii such item is recurring in nature and the taxpayer consistently treats items of such kind as incurred in the taxable_year in which the requirements of clause i are met and iv either - i such item is not a material_item or ii the accrual of such item in the taxable_year in which the requirements of clause i are met results in a more proper match against income than accruing such item in the taxable_year in which economic_performance tam-114382-99 occurs see also sec_1_461-5 under its present method_of_accounting taxpayer aggregates the warranty payments made during the taxable_year adds the payments made during the first ½ months of the following year and subtracts the payments made during the current_year that were included in the prior year’s warranty liability taxpayer argues that its present method is proper because the all_events_test is met at the time a is sold by l to the specifically taxpayer contends that its warranty liability is fixed at the time of sale because any defects in material and workmanship covered by the warranty exist at the time of sale the revenue_agent argues that taxpayer’s warranty liability is not fixed when the is sold by l to the because several conditions precedent exist specifically the agent argues that it is only after a performs a repair properly files a claim and receives approval from taxpayer that a fixed warranty liability exists the agent points to the specific documentation requirements set forth in the p as evidence that the claim filing and approval processes are not ministerial acts the agent has not specifically raised an issue with regard to whether the amount of taxpayer’s liability can be determined with reasonable accuracy at the time of the sale thus the primary dispute between taxpayer and the agent is when taxpayer’s liability for warranty repairs becomes fixed once the fixed liability determination is made we must determine whether taxpayer is using the proper economic_performance rule with respect to its warranty liability taxpayer’s present method_of_accounting assumes that economic_performance occurs as taxpayer makes payments and that the recurring_item_exception applies to the warranty liabilities tam-114382-99 whether taxpayer’s liability is fixed when the is sold taxpayer’s primary argument is that the existence of defects and its contractual obligation to correct those defects together fix taxpayer’s warranty liability at the time the is sold to the taxpayer states the taxpayer’s warranty is an express warranty in essence it is a promise made by the taxpayer to the purchaser of the covered generally speaking the promise made by the taxpayer is relied upon by every purchaser who enters into a contract for sale of a covered with the taxpayer or a subsequent owner of the because the taxpayer’s representation is relied upon by a party to the contract ie the purchaser the taxpayer has a contractual duty to perform its promise such duty arises at the point in time the contract for sale is entered into by the taxpayer ie at the time of sale based on the fact that an obligation arises at the time of sale either to a representative or to an independent customer all events that fix the fact of the liability occur in the year the is first sold any future payments made for warranty repairs arise out of the enforceable promise made at the time of the initial sale and out of a defect in materials or workmanship existing at the time of such sale in support of its position that its liability is fixed by its contractual obligation under the warranty taxpayer cites 77_tc_1369 in ohio river the taxpayer engaged in strip mining coal in ohio under ohio law strip miners were required to file a reclamation plan accompanied by a surety bond equal to the total estimated reclamation costs the court held that the taxpayer could deduct its accrued reclamation costs under the all_events_test in the year in which the mining ceased rather than in the year in which the reclamation activities occurred other courts have held similarly see 271_f2d_930 3d cir 192_f2d_1002 4th cir in each of these cases the taxpayer’s liability for reclamation costs was fixed by a state law requiring strip miners to rehabilitate the land devastated by their mining operations further the state in each case required strip miners to post a bond to cover their estimated reclamation costs thus once the strip mining was performed the reclamation liability was fixed by state law and the strip miner was required to reclaim the land or forfeit the bond as the reclamation cases show state statutes can create a fixed liability in certain situations see also 476_us_593 casino could deduct amounts guaranteed for payment on progressive slot machines but not yet won because the liability was fixed by state gaming regulations 158_f3d_484 9th cir casino could tam-114382-99 deduct value of slot club points won by slot club member but not yet redeemed because the liability was fixed by state gaming regulations once a member accumulated a certain number of points however the reclamation cases do not support taxpayer’s argument these cases are factually distinguishable from taxpayer’s situation because taxpayer’s warranty liability is not fixed in advance either by statute or by its warranty because of the bond posted by the strip miners in the reclamation cases the miners would definitely either perform the reclamation and actually incur the costs or forfeit the bond see eg ohio river t c pincite either the strip miner performs the reclamation or he forfeits the bond there is nothing whatever in this record to support respondent’s argument that petitioner might do neither thus there were no condition precedents to the strip miner’s liability after the strip mining had been performed and it was merely a matter of time before payment was made by the strip miners either through land reclamation or bond forfeiture the supreme court has noted that the timing of payment is irrelevant when a taxpayer uses an accrual_method of accounting see hughes u s pincite in taxpayer’s case however it is not merely a matter of time before taxpayer incurs costs related to its warranty liability as more fully discussed below there are several conditions precedent to the fixing of taxpayer’s liability further taxpayer’s argument is that its warranty liability is fixed by the mere existence of the warranty at the time of the sale even in cases where a taxpayer’s liability was fixed by statute the courts have looked to what event triggers the liability under the statute for example the reclamation cases do not hold that strip miners can deduct reclamation costs upon enactment of the strip mining statute or the mere existence of the statute it was the strip mining itself and not the statute alone that created the reclamation liability see ohio river t c pincite similarly the taxpayers in hughes and gold coast were not entitled to deduct their liabilities under state law until a condition_precedent occurred that triggered the liability under the particular statute at issue in hughes the event creating the taxpayer’s liability was the last play of the machine before the end of the fiscal_year since that play fixed the jackpot amount irrevocably u s pincite in gold coast the taxpayer’s liability was fixed under state law once a slot club member accumulated big_number points the minimum amount needed to redeem a prize f 3d pincite in neither case was the liability necessarily fixed by the mere existence of the statute similarly in this case even see also kaiser steel corp v united_states 71_f2d_1304 9th cir where state law imposed an obligation to provide workers compensation to employees taxpayer could accrue future workers compensation payments when the injuries occurred 518_f2d_772 9th cir same see also kaiser steel f 2d pincite even though state law required the taxpayer to provide workers compensation benefits to employees the fact of the tam-114382-99 though the warranty exists at the time a is sold taxpayer’s liability under the warranty is not triggered until certain conditions precedent occur conditions precedent to taxpayer’s warranty liability in its submission taxpayer states that if the express promise offered by the taxpayer at the time of the initial sale of the did not exist and if a defect did not exist no warranty repair cost would ever be incurred we agree with taxpayer’s statement as far as it goes these two conditions however the existence of the warranty and the existence of the defect are merely the first two conditions precedent that must be satisfied with regard to taxpayer’s warranty liability taxpayer’s warranty creates a contractual obligation to make any repairs and adjustments to correct defects covered by the warranty during the warranty period thus according to the specific terms of taxpayer’s warranty its liability is not fixed merely by the existence of the warranty and the existence of the defect instead taxpayer’s liability is contingent upon several additional conditions precedent that must occur to fix liability under the warranty in addition to the warranty and the existence of the defect the first condition that must occur is that the must be sold by the to a customer in addition the defect must manifest itself to the customer within the warranty period further the customer must decide to bring the to a for repairs and must actually bring the to a within the warranty period finally the must repair the defects in the that are covered by the warranty thus unless a provides repair services under the warranty the last link in the chain of events creating a fixed liability no warranty repair cost is ever incurred by taxpayer accordingly taxpayer’s warranty liability is not fixed under the all_events_test unless and until the provides repair services under the warranty this conclusion is consistent with case law regarding future repair costs for example in 62_tc_786 aff’d 564_f2d_886 9th cir the taxpayer was an air carrier that was required to overhaul its aircraft at prescribed intervals in accordance with maintenance programs established by the federal aviation administration the taxpayer’s program provided for the overhaul of its airframes and engines upon the completion of a prescribed number of flight-hours no payments were required or made by taxpayer to the companies performing the liability was not established until the injury occurred crescent wharf f 2d pincite same the agent argues that additional conditions precedent are the filing a claim with l and l processing and approving the claim as discussed more fully below we disagree with the agent on this point tam-114382-99 overhauls unless and until an overhaul was actually performed by them the taxpayer accrued and deducted as an expense a portion of the estimated costs for the future overhauls of its aircraft engines and airframes based on the number of flight-hours the court held that the estimated costs of the overhauls to be performed in future years were not fixed liabilities within the requirements of the all_events_test the taxpayer’s position in world airways is similar to taxpayer’s position in the instant case in world airways the taxpayer argued that its liability for the estimated overhaul costs was fixed and definite at the end of each taxable_year because at that time it was subject_to an existing contractual obligation to twa and aps the companies performing the overhauls for the payment of the accrued overhaul costs t c pincite in response to this argument the court stated we think it clear however that there is no merit to this contention while contracts with twa and aps did exist during the relevant years these contracts merely obligated twa and aps to perform the overhauls at the appropriate future date and specified an overhaul expense per flight-hour to be used in computing the initial payment petitioner was under no obligation to make any payment unless an overhaul was actually performed id see also kaiser steel f 2d pincite in world airways however involving the proper year for deduction of a reserve the taxpayer had established for airplane overhaul the taxpayer was under no contractual obligation to make any payments unless the engines were actually overhauled t c pincite thus no obligation to pay ever came into existence similarly in the instant case unless and until a performs repair services under the warranty taxpayer has no obligation ever to make any payments under its warranty see also diversified auto services inc v commissioner t c memo taxpayer’s warranty liability was not fixed because the taxpayer was under no obligation to make payment on the warranty unless and until certain conditions precedent were met 45_tc_158 taxpayer’s warranty liability accrues when expenditures are in fact made or incurred in carrying out the obligations under the warranty tam-114382-99 whether the filing and approval of the claim are conditions precedent having determined that taxpayer’s warranty liability is fixed at the time the performs the repair services we must address the revenue agent’s argument that taxpayer’s liability is not properly accruable until the files a claim with l and l approves the claim the agent contends that the approval of the claim is the last link in the chain of events creating a fixed liability the agent states that similar to the circumstances analyzed in 481_us_239 taxpayer requires the to follow a very precise claim submission process that is not ministerial in nature general dynamics involved the submission of health insurance claims by employees to the taxpayer’s self-insured health insurance plan while the court did not challenge the claims court’s factual conclusion that the processing of the claims was routine clerical and ministerial in nature it held that a claim must be submitted in order for the liability to reimburse employees for medical_expenses to be fixed under the all_events_test the court noted that some covered individuals through oversight procrastination confusion over the coverage provided or fear of disclosure to the employer of the extent or nature of the services received might not file claims for reimbursement to which they are plainly entitled thus the filing of the claim was not a mere technicality in the instant case of warranty liabilities the agree beforehand to provide warranty services and to conform their warranty services to the standards set by l the specifically states that for a performance of warranty repairs l will pay the for parts and accessories or will provide the with parts and accessories required in connection with the repairs and will pay for labor in accordance with the provisions set forth in the further l provides the with guidelines for determining whether a repair is covered by warranty and lists the items not covered by warranty thus the inform customers that the repairs are covered by the warranty and undertake to provide repair services for under warranty with the understanding that they will be paid_by l for these services there is no reason for the not to seek payment for the repairs they determine are covered by warranty in this context a submission of a claim is merely verification that the event establishing the fact of taxpayer’s liability the provision of warranty repair services has occurred thus the filing of the claim by the is a ministerial_act not a condition_precedent that is necessary to establish taxpayer’s liability see revrul_98_39 1998_33_irb_4 accrual_method manufacturer’s liability to pay a retailer for cooperative advertising services is incurred in the year in which the services are performed even though the retailer does not submit the required claim form until the next year tam-114382-99 moreover approval of the claim is not a condition_precedent to taxpayer’s liability the agent points out that l reserves the right to deny all or any part of a claim on the basis of inaccurate or misrepresented information improper repair procedures or failure to comply with warranty preparation submission or documentation requirements however taxpayer has represented that in general l makes every effort to satisfy all valid warranty claims and that the number of claims received from the and ultimately rejected by l and consequently not paid_by l is de_minimis taxpayer’s representation is supported by l’s practice of mailing status reports to twice a month which contain information on accepted pending and rejected warranty claims accepted claims are claims that are accepted for payment pending claims are claims that require minor correction and resubmission before payment is possible rejected claims are claims that require complete resubmission or entry due to major claim errors the content of these status reports primarily the information regarding rejected claims support taxpayer’s representation that it attempts to satisfy all warranty claims and that the number of claims ultimately rejected after a has been given the notice and opportunity to correct claims that are initially rejected is de_minimis thus the approval of a claim is also a ministerial_act and does not prevent taxpayer’s liability from being fixed when the provides repair services covered by the warranty economic_performance under its present method_of_accounting taxpayer aggregates the warranty payments made during the taxable_year adds the payments made during the first ½ months of the following year and subtracts the payments made during the current_year that were included in the prior year’s warranty liability thus taxpayer’s present method_of_accounting assumes that its warranty liability is fixed when the is sold that economic_performance occurs as payment is made and that the recurring_item_exception applies to its warranty liabilities we have determined that taxpayer does not have a fixed liability when the is sold but instead has a fixed liability when the performs repair services under the warranty thus the remaining as noted above the supreme court in general dynamics did not challenge the claims court’s factual conclusion that the processing of employee’s medical claims was routine clerical and ministerial in nature the claims_court made these findings despite the fact that approximately of claims were rejected by the claims administrators and ultimately were not paid if taxpayer properly accrues a warranty liability when the performs repair services but l ultimately rejects the claim filed by the taxpayer must report in income the amount of the warranty liability it previously accrued tam-114382-99 question is whether taxpayer is using the proper economic_performance rule with respect to its warranty liability sec_461 provides that if the liability of the taxpayer arises out of the providing of services or property to the taxpayer by another person economic_performance occurs as such person provides such services or property see also sec_1_461-4 sec_1_461-4 provides that services or property provided to a taxpayer includes services or property provided to another person at the direction of the taxpayer in the instant case taxpayer through l directs the to provide repair services to customers who own under warranty thus taxpayer’s liability arises out of the providing of repair services to taxpayer by another person the and economic_performance occurs as the provide repair services taking this conclusion into consideration with our conclusion regarding when taxpayer’s warranty liability is fixed taxpayer should accrue its warranty liability when the repair services are provided by the at the time the repair services are provided the fact of the liability has been established the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liabilitydollar_figure issue sec_1_446-1 provides that a change in method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item a material_item is any item that involves the proper time for the inclusion of the item in income or the taking of a deduction in determining whether a taxpayer’s accounting treatment of an item involves timing generally the relevant question is whether the practice permanently changes the amount of the taxpayer’s lifetime income if the practice does not permanently affect the taxpayer’s lifetime income but does or could change the taxable_year in which income is reported it involves timing and is therefore a method_of_accounting see revproc_91_31 1991_1_cb_566 sec_1_446-1 provides that a change in method_of_accounting does not include correction of mathematical or posting errors or errors in the computation of tax_liability such as errors in computation of the foreign_tax_credit net_operating_loss percentage_depletion or investment_credit a change in method_of_accounting also does not include a change in treatment resulting from a change in underlying facts sec_481 provides that in computing the taxpayer’s taxable_income for any taxable_year if the computation is under a method_of_accounting different from the because we have concluded that the all_events_test and economic_performance occur at the same time the recurring_item_exception is not applicable tam-114382-99 method under which the taxpayer’s taxable_income for the preceding_taxable_year was computed there shall be taken into account those adjustments that are determined to be necessary solely by reason of the change in order to prevent amounts from being duplicated or omitted see also sec_1_481-1 sec_1_481-1 provides that a change in method_of_accounting to which sec_481 applies includes a change in the overall_method_of_accounting for gross_income or deductions or a change in the treatment of a material_item as a result of our determination that taxpayer accrues its warranty liability prematurely taxpayer is required to change the time at which it deducts the warranty liability for federal_income_tax purposes taxpayer presently treats the all_events_test as being met when the is sold and treats economic_performance as occurring when payments are made taxpayer also uses the recurring_item_exception to the economic_performance rules under the proper treatment for its warranty liability taxpayer will treat the all_events_test as being met when the repair services are provided and will also treat economic_performance as occurring at that time under this treatment taxpayer will not be using the recurring_item_exception to the economic_performance rules as a result of this change in treatment part of taxpayer’s warranty liability will be deferred from one year to a later year or years this change constitutes a change in the proper time for the taking of a deduction this change will have no affect on taxpayer’s total lifetime income but may change the taxable_year in which taxpayer deducts its warranty liability expenses moreover the new timing rule will be applied consistently to all of taxpayer’s warranty liability expenses whether the expense is incurred under the new timing rule in a prior the current or a subsequent taxable_year thus this change in treatment constitutes a change in method_of_accounting sec_1_446-1 at the conference taxpayer’s representatives suggested that the agent’s proposed change may not be a change in method_of_accounting taxpayer’s representatives noted that the regulations under sec_446 recognize that there are some changes that involve the question of the proper time for the taking of a deduction but that are not considered accounting_method changes taxpayer’s representatives also noted that there have been court cases where the taxpayer was required or permitted to change the time at which a deduction was taken or income was reported but the courts nonetheless found that the change was not a change in method_of_accounting taxpayer’s representatives declined to explain why the change in the instant case was not a change in method_of_accounting but remarked that the agent’s position would be inconsistent with the tax court’s decision in 90_tc_26 after considering all relevant authorities we conclude that the timing change in this case constitutes a change in method_of_accounting it does not fall within any of the exceptions set forth in the sec_446 regulations and is not similar to any court case concluding that a timing change was not a change in method_of_accounting for the tam-114382-99 sake of brevity we discuss only the court case mentioned by taxpayer’s representatives in hallmark cards the taxpayer’s standard contract for the sale of merchandise provided that title transferred upon shipment to the customer valentine merchandise was shipped to customers in the later part of the year preceding valentine’s day the terms of contracts for the sale of valentine merchandise however provided that title to the merchandise would transfer on january of the following yeardollar_figure the taxpayer reported sales of merchandise in the taxable_year in which title transferred under the terms of the applicable contract the service argued that the title transfer provision in the valentine merchandise contracts was a ministerial_act or formality and the sale occurred no later than december of the year of shipment the service also argued that the taxpayer used an impermissible hybrid method to account for sales of merchandise according to the service the taxpayer’s predominant method_of_accounting for merchandise sales was the shipment method whereby sales were reported upon shipment of the merchandise but the taxpayer used the title method whereby sales were reported when title transferred to report sales of valentine merchandise the tax_court held that the taxpayer had consistently reported sales of merchandise at the time of title transfer although the different terms of the valentine merchandise contracts deferred the taxable_year in which sales of valentine merchandise was reported the proper time for reporting sales of merchandise ie upon transfer of title remained constant hallmark cards provides no relief to taxpayer for two reasons first there has been no change in the underlying facts taxpayer has not modified its agreements with its customers in a way that would change the taxable_year in which its warranty liability accruesdollar_figure thus the agent will not apply taxpayer’s existing method_of_accounting to new or different facts instead the agent will apply a new timing rule to the established facts second when a change in underlying fact occurs there is no need for an adjustment to prevent duplications or omissions because none will occur income or deductions from all transactions whether occurring before and after the change in underlying fact will be reported at the appropriate time under the taxpayer’s established 11prior to all of the taxpayer’s merchandise sale contracts provided for title transfer upon shipment the taxpayer modified its valentine sale merchandise contracts in 12in addition there is no evidence of any other type of change in taxpayer’s underlying business operations that would change the taxable_year for deductions of warranty liability expenses tam-114382-99 accounting methoddollar_figure thus even if the facts of this case presented a change in underlying fact in a year under examination taxpayer would avoid the application of sec_481 but would not be entitled to deduct any warranty liability deducted in a prior year the amount of warranty liability expense deductible in the year in which the underlying fact changed would not include any amount that was deducted in the immediately preceding_taxable_year or any amount that would be deductible in later taxable years thus warranty liability deductions taken by taxpayer in the year in which the underlying fact changed would be reduced which would in turn increase taxpayer’s taxable_income by a like amount caveat s a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 provides that it may not be used or cited as precedent 13see sec_1_446-1 example 90_tc_26 47_tc_58 acq 1967_2_cb_2 in contrast when a change in method_of_accounting occurs the new method_of_accounting will be applied beginning in the year_of_change as if the taxpayer had always used the new method_of_accounting some transactions that were accounted for under the prior method_of_accounting may be accounted for a second time under the new method_of_accounting some transactions that were not accounted for under the prior method_of_accounting may also not be accounted for under the new method_of_accounting consequently income or deductions from transactions occurring before the transaction may be omitted or duplicated
